Citation Nr: 1453057	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left knee stress reaction (hereinafter, "left knee disability").


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran testified before an RO Decision Review Officer (DRO).  In May 2014, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

In an April 2011 rating decision, the RO increased the initial rating for the Veteran's service-connected left knee disability to 10 percent.  As that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a total disability rating based on all service-connected disabilities was raised during her hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, that issue is referred to the AOJ for appropriate action in the first instance.


FINDING OF FACT

During the period under review, the Veteran's left knee disability has been manifested by full extension and flexion, with objective evidence of patellar crepitus but no objective findings of instability, subluxation, or weakness, and    with subjective reports of swelling, weakness, giving way, and pain with use.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to a higher rating for her left knee disability arises from her disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA has also fulfilled its duty to assist.  In this case, the VA obtained service treatment records, post-service VA treatment records, and VA examination reports.

The Veteran was afforded hearings before a DRO and a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, who testified as to the severity and symptoms of her left knee condition, and her treatment history.  The Veteran has not asserted that VA failed  to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in     the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the prior remand have been undertaken.  Additional VA treatment records were obtained and the Veteran was afforded a VA knee examination.  Accordingly, the Board finds that there has been compliance with the prior remand instructions and no further action is necessary.  See generally, D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

II.  Analysis

The Veteran asserts she is entitled to a higher initial rating for her left knee stress reaction, currently evaluated, by analogy, as 10 percent disabling under Diagnostic Code 5299-5260.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements    of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45 (2014).  Although pain may be    a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

"The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful . . . joints due to healed injury as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to      the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for left knee stress reaction was granted effective April 16, 2008, and a noncompensable rating was assigned.  In an April 2011 rating decision, the RO increased the initial rating to 10 percent, effective April 16, 2008.

During VA treatment in November 2008, the Veteran reported chronic pain in her knees.  Full range of motion was noted upon physical examination.  In January 2009, she was afforded a VA general medical examination, at which time she described pain in her left knee, and stated she could only stand for 15 to 30 minutes and walk one to two blocks.  The examiner found no instability, grinding, crepitation, patellar abnormality, meniscus abnormality, or joint ankylosis of the left knee.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees, with no objective evidence of pain.  No additional limitation of motion or objective evidence of pain was demonstrated following repetitive motion.  X-ray imaging of the left knee conducted that month revealed no acute findings.  The examiner diagnosed the Veteran with resolving medial knee stress reaction.

In September 2009, full extension and flexion of the Veteran's left knee were documented during VA treatment, with some discomfort at the endpoint of flexion.  The care provider noted there were no meniscal signs and no swelling, increased heat, erythema, effusion, or ligamentous instability.  In December 2009, the Veteran reported bruising and discomfort in her left knee after attending a football game.  She stated she felt as though her knee would not support her, and was unable to fully extend her leg.  Range of motion testing again revealed full flexion and extension, without ligamentous instability or meniscal signs.  Some patellofemoral crepitus was noted.

During her January 2011 DRO hearing, the Veteran testified that she had always been very flexible, but that moving her left knee through its range of motion was still extremely difficult and painful.

The Veteran continued to report left knee pain during treatment in October 2011.  Full flexion and extension were again noted upon range of motion testing.  During  a rehabilitation consultation in August 2012, an examiner found no tenderness to palpation, effusion, or ligamentous instability in the Veteran's left knee.

The Veteran testified during her May 2014 Board hearing that her left knee was painful, weak, and prone to swelling.  She stated the weakness in her knee caused her to fall frequently, that she had difficulty walking after overusing it, and that she used a cane at those times.  She also stated that she experienced severe pain that kept her up at night after overusing the knee, and that she could no longer play sports, walk on the beach, or wear high heels.

The Veteran was afforded another VA examination in September 2014.  She stated that her left knee would begin to hurt after a few hours of standing on sand and that she frequently used a cane.  Range of motion testing revealed left knee flexion to 140 degrees and extension to 0 degrees, without objective evidence of painful motion.  Repetitive motion testing did not additionally limit the Veteran's range    of motion, and the examiner found there was no functional loss associated with repetitive motion.  Stability and muscle strength tests were normal, and there was no evidence of patellar subluxation or meniscal conditions.  The examiner noted that x-ray studies had not identified arthritis in the Veteran's left knee.

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's left knee disability is not warranted at any time.  

At no point during the course of the claim has either left knee flexion or extension been limited to a compensable degree.  Indeed, the objective medical evidence of record has documented no less than full flexion and extension of the left knee, even after repetitive motion testing.  Furthermore, as there has been no time when both flexion and extension have been limited to a compensable degree, separate ratings under Diagnostic Code 5260 and 5261 are not warranted.  VAOPGCPREC 9-2004.  

A higher or separate rating is also not warranted under any other diagnostic code.  Instability tests conducted during clinic visits and the VA examinations were negative, and no objective evidence of meniscus abnormality was found.  Objective subluxation testing was also negative.  Thus, a higher and/or separate rating under Diagnostic Code 5257, 5258, or 5259 is not warranted.  Furthermore, the evidence of record does not show that the Veteran has ankylosis or nonunion or malunion of the tibia or fibula, so Diagnostic Codes 5256 and 5262 are also not for application.

The Board has considered the Veteran's statements regarding the difficulty she experiences standing, sitting, and walking, as well as her subjective symptoms, including pain, swelling, giving way, and weakness, when determining what disability ratings are appropriate.  The Board also acknowledges that, although     the evidence of record does not reflect additional limitation of motion after repetition, painful motion of the Veteran's left knee has been documented.  However, the Veteran's subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  Moreover, the AOJ assigned the Veteran a 10 percent rating for her left knee disability based on complaints, even though compensable limitation of motion was not shown.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Burton, 25 Vet. App. 1.  The Board concludes that the medical findings of record do not support a rating higher than that assigned for painful motion, and are of greater probative value than the Veteran's lay allegations regarding her entitlement to a rating in excess of 10 percent.  Accordingly, the preponderance of the evidence is against the claim, and it is denied.

The Board has also considered whether the Veteran's left knee disability presents  an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus,  her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Although the Veteran noted she was unemployed since April 2014 at her VA examination, she indicated during her hearing that such was due to multiple service-connected disabilities, not just her left knee.  Moreover, the 2014 VA knee examiner found that the Veteran's left knee did not affect employment.  Accordingly, a claim for a TDIU due to her left knee disability has not been raised by the record, and no further action pursuant to Rice is necessary.  The Board has, however, referred the claim for a TDIU based on the combined effect of all of her service-connected disabilities to the RO for appropriate action. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to an evaluation in excess of 10 percent for left knee stress reaction is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


